IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2018-CP-00200-COA

PERRY EDWARD LITTLEFIELD                                                     APPELLANT

v.

BROOKE DIXON LITTLEFIELD                                                       APPELLEE

DATE OF JUDGMENT:                          02/05/2018
TRIAL JUDGE:                               HON. H.J. DAVIDSON JR.
COURT FROM WHICH APPEALED:                 LAFAYETTE COUNTY CHANCERY
                                           COURT
ATTORNEY FOR APPELLANT:                    PERRY EDWARD LITTLEFIELD (PRO SE)
ATTORNEYS FOR APPELLEE:                    JAMES ROGER FRANKS JR.
                                           WILLIAM RUFUS WHEELER JR.
                                           TIFFANY KAIL PHARR
NATURE OF THE CASE:                        CIVIL - DOMESTIC RELATIONS
DISPOSITION:                               AFFIRMED - 08/27/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE BARNES, C.J., TINDELL AND McCARTY, JJ.

       TINDELL, J., FOR THE COURT:

¶1.    Perry Edward “Eddie” Littlefield appeals the opinion and final judgment of the

Lafayette County Chancery Court entered on February 5, 2018, which granted a divorce in

favor of Brooke Dixon Littlefield on the ground of habitual cruel and inhuman treatment.

Eddie also challenges the chancellor’s equitable division of the couple’s marital property

following Brooke’s waiver of certain rights to marital property and the chancellor’s dismissal

of his counterclaim with prejudice. Finding no error, we affirm the chancellor’s judgment

of divorce and division of the property. We also affirm the chancellor’s dismissal of Eddie’s

counterclaim with prejudice.
                                          FACTS

¶2.    Eddie and Brooke were married in Lafayette County, Mississippi on May 3, 2012,

until their separation on or about May 11 or 12, 2017. The couple had no children from the

marriage and very little personal property to divide. On May 18, 2017, Brooke filed her

complaint for divorce on the ground of habitual cruel and inhuman treatment or, in the

alternative, for irreconcilable differences, and Eddie filed his answer and counterclaim for

divorce on the ground of adultery. The parties filed an agreed scheduling order, setting

deadlines for all dispositive and pre-trial motions and setting the divorce trial for November

13, 2017. On November 9, 2017, four days before trial, Eddie filed a motion to amend his

counterclaim, requesting that the chancellor dismiss his claim for divorce on the ground of

adultery. The chancellor denied this motion as untimely.

¶3.    Divorce proceedings occurred on November 13, 2017, and January 8, 2018. The

chancellor heard testimony from several witnesses, including Eddie, Brooke, and Brooke’s

mother, Jean Dixon, and was provided with text messages exchanged between Eddie and

Brooke. On February 5, 2018, the chancellor entered his opinion and final judgment, finding

Brooke’s testimony to be credible and sufficiently corroborated by other evidence. The

chancellor also noted Eddie’s extremely disruptive and antagonistic behavior during the

divorce proceedings. In his opinion and final judgment, the chancellor granted a divorce in

favor of Brooke on the ground of habitual cruel and inhuman treatment and dismissed

Eddie’s counterclaim for divorce based upon adultery with prejudice.

¶4.    The chancellor also found that the parties acquired most of their debts and personal



                                              2
property during the marriage. Because Brooke waived her right to most of the marital and

disputed property, the chancellor awarded this property to Eddie. Brooke was awarded all

remaining property, including a 2007 Infiniti, while Eddie was awarded the couple’s Nissan

Xterra. The chancellor also denied Eddie’s request for alimony and for Brooke to bear

responsibility for the remainder of his student loans. Aggrieved by this judgment, Eddie now

timely appeals.

                                STANDARD OF REVIEW

¶5.    We apply a limited standard of review when examining a chancellor’s decision in

domestic-relations matters. Williams v. Williams, 224 So. 3d 1282, 1284 (¶5) (Miss. Ct. App.

2017). “Chancellors are afforded wide latitude in fashioning equitable remedies in domestic-

relations matters, and their decisions will not be reversed if the findings of fact are supported

by substantial credible evidence in the record.” Henderson v. Henderson, 757 So. 2d 285,

289 (¶19) (Miss. 2000). We review the facts of a divorce decree “in a light most favorable

to the appellee,” and unless the chancellor’s judgment was manifestly wrong, clearly

erroneous, or based on an erroneous legal standard, the judgment should stand. Fisher v.

Fisher, 771 So. 2d 364, 367 (¶8) (Miss. 2000).

¶6.    When reviewing chancellor’s judgment of property division, we are required “to

ensure that the chancellor followed the appropriate standards and did not abuse his

discretion.” Wells v. Wells, 800 So. 2d 1239, 1243 (¶8) (Miss. Ct. App. 2001). We also

review the chancellor’s decision to deny Eddie’s motion to amend his counterclaim for abuse

of discretion. Hutzel v. City of Jackson, 33 So. 3d 1116, 1119 (¶10) (Miss. 2010).



                                               3
                                        ANALYSIS

¶7.    In his brief, Eddie raises nine separate issues. The first six issues all relate to the

chancellor’s factual findings and decision to grant a divorce in favor of Brooke on the ground

of habitual cruel and inhuman treatment. Eddie’s seventh and eighth issues relate to the

chancellor’s division of the couple’s property, and the remaining issue concerns the dismissal

of Eddie’s counterclaim with prejudice as opposed to dismissing the claim without prejudice.

Because Eddie’s issues can be separated into the foregoing three groups, we consolidate the

issues and analyze them accordingly.

       I.     HABITUAL CRUEL AND INHUMAN TREATMENT

¶8.    Eddie first argues that the chancellor erred in granting a divorce in favor of Brooke

on the ground of habitual cruel and inhuman treatment. Mississippi Code Annotated section

93-5-1 (Rev. 2018) allows a chancellor to grant a divorce based upon habitual cruel and

inhuman treatment. Divorce is properly granted upon this ground if the claimant establishes,

by a preponderance of the evidence, conduct that either:

       (1) endangers life, limb, or health, or creates a reasonable apprehension of
       such danger and renders the relationship unsafe for the party seeking relief, or

       (2) is so unnatural and infamous as to render the marriage revolting to the
       non-offending spouse, making it impossible to carry out the duties of the
       marriage, therefore destroying the basis for its continuance.

Alexander v. Alexander, 95 So. 3d 696, 699 (¶9) (Miss. Ct. App. 2012) (citing N. Shelton

Hand, Mississippi Divorce, Alimony and Child Custody § 4:12 (2d ed. Supp. 1991)). In

addition, there must be a causal connection between the treatment and the actual or

threatened harm to the claimant’s health or well-being. Bias v. Bias, 493 So. 2d 342, 345


                                              4
(Miss. 1986); see also Faries v. Faries, 607 So. 2d 1204, 1209 (Miss. 1992); Farris v. Farris,

202 So. 3d 223, 232 (¶33) (Miss. Ct. App. 2016). To establish such a causal connection,

there must be some corroboration to the moving party’s testimony of the offensive conduct,

except in cases of isolation. Jones v. Jones, 43 So. 3d 465, 478 (¶30) (Miss. Ct. App. 2009).

Evidence of something more than “mere unkindness, rudeness, petty indignities, frivolous

quarrels, incompatibility or lack of affection” is required to establish habitual cruel and

inhuman treatment. Id. at 469 (¶9).

¶9.    Eddie primarily argues that a lack of evidence and corroborating testimony existed to

prove habitual cruel and inhuman treatment at trial. During the two-day divorce proceedings,

the chancellor’s main source of evidence came by way of Brooke’s sworn testimony. Brooke

testified that during their marriage Eddie maintained strict control over her at all times, which

placed her under extreme stress on a day-to-day basis. Eddie screamed at her, both in private

and in public, calling her “stupid” and “inadequate,” especially when she challenged him

during an argument. She described her arguments with Eddie as ones where she was

constantly “on trial” with Eddie, a law student, acting as both “the judge and the jury.”

According to Brooke, when she disagreed with Eddie, he would often “flip out” or “fly off

the handle,” becoming “very angry very quickly.” Brooke explained that Eddie would

escalate arguments in such a way that she would never have time to think about the argument

and, if she did not adequately “plead her case” to Eddie, she would “never win.”

¶10.   Brooke also described the harsh nature by which Eddie approached their sexual

relationship. Throughout their five-year marriage, Brooke testified that she would often



                                               5
work 10 to 12-hour shifts as the manager of a Pet Smart in Oxford, Mississippi. During this

time, Eddie primarily attended law school while she worked. When Brooke returned home

from work, Eddie would demand sexual intimacy of her every day. If Brooke was tired,

Eddie would become angry and aggressive with Brooke, and then go into another room to

watch pornography and masturbate while she was in the house. When Brooke attempted to

discuss the issue with Eddie, he would again yell and argue with her, making her feel

“inadequate” and “powerless” to mend their sexual relationship.

¶11.   Brooke testified that in the weeks surrounding the couple’s separation there were

several instances where she feared for her safety and for Eddie’s own safety due to his erratic

and sometimes violent behavior. The first instance occurred before the separation. Brooke

testified that she and Eddie were arguing when Eddie became extremely irrational and

emotional. Eddie then took a chair to the couple’s backyard and sat alone in the backyard,

crying and repeatedly stating that he “was ready to go to heaven” or “wanted to go to

heaven.” Brooke testified that she went out to the backyard to try and calm Eddie down

because his behavior made her “scared that he was going to do something to himself.”

Brooke also knew that Eddie had many weapons in their home, including an AK-47 and an

AR-15. She eventually called the couple’s friend Leslie, who sent David Erhart, a church

friend and ATF agent, over to their house. Erhart also testified during the divorce

proceedings. Erhart stated that, after receiving the call from Leslie, he called and spoke with

Brooke, who expressed concern that Eddie was suicidal. Erhart came to the house and saw

Eddie sitting out in the backyard. Erhart told the chancellor that he took all of the firearms



                                              6
from the couple’s home that day to alleviate any concerns of potential harm. Also, text

messages from the following day showed that Brooke was concerned about Eddie’s well-

being, stating that “last night was scary.” Eddie confirmed the incident at trial but denied

being suicidal that day.

¶12.    In another instance after the separation, Eddie threatened to stop taking care of all the

couple’s pets and to set all of the pets loose in the couple’s yard, an act that Eddie testified

would show Brooke “just what she was leaving.” Brooke then requested to use the couple’s

home computer, and Eddie initially agreed. But when Brooke came to the couple’s former

home, where Eddie still resided, she found that Eddie had completely smashed the

computer’s hard drive, rendering it unusable. Brooke also found that Eddie had set several

of her pets out on the front porch in an effort to upset her. Eddie corroborated this incident

at trial.

¶13.    In a separate incident, Brooke testified that she went over to their former home to

collect some of her belongings. When Brooke attempted to leave with a blender, Eddie

became angry and physically prevented her from passing through the doorways in the house.

Eddie then grabbed Brooke and pushed her, causing her to crash into a cat cage. Brooke

further testified that Eddie grabbed Brooke’s keys from her hand and threw them out into the

backyard. When Brooke followed him, Eddie grabbed her again and attempted to take her

car keys to prevent her from leaving. Brooke and her mother, Jean, testified that, after that

incident, Brooke was so frightened that they both called the police.

¶14.    Brooke also testified that she moved into a new apartment within the week following



                                                7
their separation but did not tell Eddie her new address. She testified that one night, at 10:30

p.m., Eddie appeared at her residence and texted the words “knock knock.” Eddie left some

time after the text, but Brooke immediately called the police. Brooke testified that she did

so out of fear because Eddie located her new residence and then showed up unexpectedly to

her apartment at such a late hour. Eddie also confirmed this incident but stated that he came

by at such a late hour to drop off a pet.

¶15.   Brooke and her mother, Jean, both testified at trial that Eddie controlled the type of

relationship Brooke had with her mother. Jean testified that Eddie often called both Brooke

and her “stupid” any time they disagreed with him and stated that Eddie “had no use for”

anyone who argued against him. Jean described Eddie’s behavior as both controlling and

unpredictable, stating that she was concerned for Brooke’s safety during the marriage and

after the separation. Eddie often made Jean uncomfortable to call Brooke on the phone, so

their phone calls became less frequent to prevent from upsetting Eddie. Jean described an

incident when the couple came to visit her in Georgia. Brooke and Jean tried to spend some

time together shopping, but Eddie called Brooke constantly. Eddie yelled at Brooke,

demanding that she end the trip and bring him food. Then, when Brooke brought Eddie pizza

instead of Chinese food, he became very upset and accused Brooke and Jean of “undermining

his authority.” Jean further testified that Eddie’s treatment of Brooke changed Brooke’s

personality drastically, causing her to transform from an outgoing, bubbly person into a

person that Jean did not recognize.

¶16.   Eddie also used religion to manipulate Brooke and control their relationship. Both



                                              8
Brooke and Eddie testified that religion was very important in their lives. As the chancellor

found, however, Eddie “would often use Bible scripture as a form of verbal intimidation to

point out that [Brooke] had religious shortcomings and that her heart was not in the right

place.” Eddie used religion to control the way Brooke dressed, often berating her at home

and at church if he did not approve of her clothing. When Brooke discussed having children

with Eddie, he attacked Brooke’s salvation, claiming that “something was wrong with her.”

Brooke and Jean testified that Eddie asserted his role as “head of household,” holding Brooke

to a higher moral standard than himself. Eddie screamed and cursed at Brooke but would get

upset any time Brooke cursed.

¶17.   Brooke also provided the chancellor with a litany of disturbing text messages where

Eddie attempted to demonize Brooke and attack her faith. Eddie’s messages began by telling

Brooke that she was going to hell because of her “small brain” and “cold heart,” followed

by a slew of proselytizing statements. Brooke testified that Eddie would send messages like

these whenever they argued to make her feel like “a terrible person.” Eddie also accused

Brooke of adultery at the time of their separation and during trial, an allegation that remained

unsubstantiated throughout the divorce proceedings. Jean told the chancellor that Eddie sent

her text messages with videos stating “here is your adulterous daughter.” Eddie admitted to

calling Brooke a “whore” on several occasions and telling Brooke’s co-workers and church

friends that she committed adultery. Eddie also admitted to instigating conversations with

several of Brooke’s Chinese ESL (“English as a Second Language”) students about her

alleged infidelity, and then sending her the text conversations as a form of harassment.



                                               9
¶18.   Eddie asserts that Brooke’s testimony lacked corroborating evidence. But the

testimony of Jean, Erhart, and Eddie himself corroborated the vast majority of Brooke’s

allegations. We have held that a claimant’s corroborating evidence “need not be sufficient

in itself to establish the ground, but rather, need only provide enough supporting facts for a

court to conclude the [claimant’s] testimony is true.” Williams v. Williams, 224 So. 3d 1282,

1287 (¶15) (Miss. Ct. App. 2017). In this case, the chancellor was provided more than

enough testimony and evidence to corroborate Brooke’s testimony.

¶19.   Eddie also argues that the evidence provided at trial was insufficient to prove habitual

cruel and inhuman treatment by a preponderance of the evidence. As the trier of fact, the

chancellor “evaluates the sufficiency of proof based on the credibility of the witnesses and

the weight of their testimony.” Rawson v. Buta, 609 So. 2d 426, 431 (Miss. 1992). Divorces

based upon habitual cruel and inhuman treatment are necessarily fact-intensive and require

a case-by-case analysis. James Shelson, Mississippi Chancery Practice § 38:5 (2019). The

chancellor must dually focus on both the alleged conduct of the offending spouse as well as

the impact of that conduct on the complaining spouse and the marriage. Heimert v. Heimert,

101 So. 3d 181, 184 (¶8) (Miss. Ct. App. 2012). Upon review, we “must employ a subjective

standard,” rather than an ordinary, reasonable person standard, understanding that the impact

of the conduct on the complaining spouse is crucial. Harmon v. Harmon, 141 So. 3d 37, 42

(¶16) (Miss. Ct. App. 2014) (citing Faries v. Faries, 607 So. 2d 1204, 1209 (Miss. 1992)).

¶20.   Eddie correctly argues that a more extreme set of facts is required than a showing of

“mere unkindness, rudeness, and incompatibility.” Reed v. Reed, 839 So. 2d 565, 570 (¶19)

(Miss. Ct. App. 2003). But “our supreme court has specifically noted that ‘[t]here are many

                                             10
kinds of acts such as wilful failure to support, verbal abuse, neglect, and the like which, if

taken alone will not constitute cruelty, but when taken together will manifest a course of

conduct as a whole which may amount to cruelty.’” Rakestraw v. Rakestraw, 717 So. 2d

1284, 1288 (Miss. Ct. App. 1998) (citing Savell v. Savell, 240 So.2d 628, 629 (Miss.1970)).

Also, abusive conduct that is routine and continuous suffices to meet the requisite burden.

Lomax v. Lomax, 172 So. 3d 1258, 1261 (¶6) (Miss. Ct. App. 2016); see also Burnett v.

Burnett, 271 So. 2d 90, 92 (Miss. 1972) (The “conduct must be habitual, that is, done so

often, or continued so long, that its recurrence may be reasonably expected whenever

occasion or opportunity present itself.”). For example, in Harmon, the offending spouse’s

conduct included continuous sexual degradation, cursing and yelling, jealousy and constant

accusations of infidelity, irrationality, and habitual name-calling. Harmon, 141 So. 3d. at 40

(¶¶5-11). Because the cumulative effect of the offending spouse’s behavior constituted

cruelty, we upheld the chancellor’s judgment of divorce. Id. at 42 (¶17).

¶21.   Here, the chancellor found that the evidence and testimony provided at trial, including

Eddie’s own testimony and behavior, demonstrated sufficient proof to grant a divorce based

upon habitual cruel and inhuman treatment. Brooke testified extensively about the effects

of Eddie’s behavior on her relationship with others, including her mother, and on her mental

health. Jean corroborated this testimony by describing the five-year transformation in her

daughter from a bubbly, outgoing person to an emotionally withdrawn and depressed

individual. The chancellor even included observations in his opinion of how the parties’

patterns of behavior carried over into his courtroom, with Eddie becoming increasingly

aggressive and antagonistic during trial and Brooke becoming more frightened and

                                             11
withdrawn. The chancellor did not clearly err by finding that Eddie’s pattern of behavior,

taken as a whole, constitutes habitual cruel and inhuman treatment. Being mindful of our

limited standard of review, we find that substantial evidence supports the chancellor’s

judgment of divorce on this ground.

       II.    EQUITABLE DISTRIBUTION

¶22.   Eddie’s next assignment of error relates to the chancellor’s equitable distribution of

the couple’s property. Specifically, Eddie takes issue with: (1) the chancellor’s distribution

of property without classifying marital and non-marital property, and (2) the chancellor’s

award of the 2007 Infiniti G35 to Brooke.

¶23.   After hearing testimony from both parties, the chancellor found that the couple

acquired very limited personal property and that they equally contributed to the marriage.

Brooke agreed on the record to waive her right to all property acquired prior to the marriage

and any property rights that might be in question, with the exception of seven household

items. Because of this waiver and the chancellor’s finding that most of the couple’s property

was accumulated during the marriage, the chancellor found it unnecessary to classify the

disputed items as marital or non-marital property. Eddie was awarded all waived personal

property and property in question. The chancellor awarded Brooke the seven requested

household items, as well as several electronic items. Also, both parties were to assume the

responsibility of their individual student loan debts.

¶24.   Eddie correctly asserts that, when dividing the property of a divorcing couple, the

chancellor first classifies whether certain assets and liabilities were acquired by the husband,

by the wife, or during the marriage. Foreman v. Foreman, 223 So. 3d 178, 182 (¶9) (Miss.

                                              12
Ct. App. 2017). “However, a failure to classify property does not automatically result in

reversible error if the division of property is fair.” Id. (citing Branch v. Branch, 174 So. 3d

932, 944 (¶45) (Miss. Ct. App. 2015). Because of the couple’s limited personal property and

Brooke’s agreed waiver of all disputed property, the chancellor found the necessity of

determining marital and non-marital property to be moot. Eddie was ultimately awarded all

of his own personal property, as well as all of the disputed property. The chancellor’s

distribution of property in this manner is certainly not an abuse of discretion, and as such, this

argument is without merit.

¶25.   Eddie also takes issue with the chancellor’s award of the 2007 Infiniti G35 to Brooke.

At trial, both Eddie and Brooke testified that they purchased the Infiniti to replace Brooke's

Honda, which was totaled in an automobile accident. Brooke primarily drove the Infiniti and

made all payments on the vehicle both during the marriage and after the separation. Eddie

now argues that, because Brooke made the majority of the payments on the Infiniti out of the

couple’s joint bank account, the chancellor erred by awarding Brooke “the most expensive

asset owned by the parties.”

¶26.   “The goals of equitable distribution are fair division of marital property based on the

facts of each case and termination of the legal relationship in a manner which each party may

realize self-sufficiency.” Seymour v. Seymour, 960 So. 2d 513, 519 (¶15) (Miss. Ct. App.

2006). As the chancellor stated, “the bulk of the original purchase price” of the Infiniti came

from the settlement funds received from the loss of Brooke’s Honda. Further, the fact that

Brooke made the majority of the payments from the couple’s joint checking account is

immaterial. Eddie and Brooke both testified that, during their five-year marriage, Brooke

                                               13
provided the primary source of income while Eddie was in law school. Brooke also testified

that she continued to make payments on the Infiniti after the couple separated. Finally, in

addition to the Infiniti, the couple owned a Nissan Xterra, which the chancellor awarded to

Eddie. Because “fairness is the prevailing guide” in the division of marital assets, the

chancellor was within his discretion to award the Infiniti to Brooke. Ferguson v. Ferguson,

639 So. 2d 921, 929 (Miss. 1994). As such, we affirm the chancellor’s division of property.

       III.   DISMISSAL OF COUNTERCLAIM WITH PREJUDICE

¶27.   Finally, Eddie takes issue with the chancellor’s denial of his motion to amend

counterclaim and the chancellor’s dismissal of the counterclaim with prejudice in his final

judgment, as opposed to without prejudice. Eddie filed his answer to the complaint on June

8, 2017, along with a counterclaim for divorce based upon adultery, among other claims. On

August 1, 2017, the parties entered an agreed scheduling order, setting the deadline for

motions to be filed by September 29, 2017, and for divorce proceedings to be held on

November 13, 2017. On November 9, 2017, four days before trial, Eddie filed a motion to

amend to withdraw his claim for a fault-based divorce following a telephonic conference

with the chancellor. The chancellor denied his motion the following day.

¶28.   In his brief, Eddie attempts to piece together an argument that the chancellor

conspired against him by denying this amendment and forcing him into a divorce against his

will. However, there is no absolute right to amend pleadings, and the denial of such a request

to amend is within the sound discretion of the chancellor. Hartford Cas. Ins. Co. v.

Halliburton Co., 826 So. 2d 1206, 1219 (¶46) (Miss. 2001). As the chancellor stated at the

outset of the proceedings, the motion was filed on the eve of trial and thereby denied as

                                             14
untimely. Further, where the amendment would still render the claim futile, the chancellor

is well within his discretion to deny such request. Id. After the two-day trial, the chancellor

found that Brooke had met her burden of proof for habitual cruel and inhuman treatment and

granted her a divorce upon that ground. This judgment thereby rendered Eddie’s claim futile.

Also, at that point, Eddie had requested that his counterclaim for fault-based divorce be

dismissed and likewise offered no proof on the matter. Accordingly, the chancellor

dismissed Eddie’s counterclaim for divorce based upon adultery with prejudice as a part of

his full and final judgment. Keeping in mind the chancellor’s evidentiary role in these

matters, we find that the chancellor was well within his discretion in dismissing Eddie’s

counterclaim for divorce with prejudice.

                                      CONCLUSION

¶29.   Upon weighing all the evidence, the chancellor found Brooke’s testimony and

evidence of habitual cruel and inhuman treatment to be both credible and sufficiently

corroborated. The chancellor therefore granted Brooke a divorce based upon this ground.

Because substantial evidence supports this decision, we affirm the chancellor’s final of

judgment of divorce in favor of Brooke.

¶30.   We also affirm the chancellor’s equitable distribution of the couple’s property. The

chancellor found that the couple acquired most of their very limited property during the

marriage and that Brooke waived her right to claim any of the disputed property. As such,

the chancellor found it unnecessary to classify marital and non-marital property and awarded

Eddie the majority of the waived property. Because the chancellor’s findings support this

decision to forgo classification, we find no error here. We also affirm the chancellor’s

                                              15
decision to award the couple’s 2007 Infiniti to Brooke. Eddie and Brooke purchased the

Infiniti to replace Brooke’s totaled Honda, and Brooke assumed responsibility for the car

payments before and after their separation. We affirm the chancellor’s equitable distribution

of the couple’s property.

¶31.   Finally, the chancellor denied Eddie’s untimely motion to amend to withdraw his

counterclaim of divorce, which was well within his discretion. After a full trial on the merits,

the chancellor granted a divorce in favor of Brooke, and such decision constituted a full and

final judgment. Because we affirm the chancellor’s judgment of divorce, we likewise find

any claim for divorce that Eddie may have in the future to be futile. We therefore affirm the

chancellor’s dismissal of Eddie’s counterclaim with prejudice.

¶32.   AFFIRMED.

     BARNES, C.J., CARLTON, P.J., GREENLEE, WESTBROOKS, McDONALD,
LAWRENCE, McCARTY AND C. WILSON, JJ., CONCUR. J. WILSON, P.J.,
CONCURS IN PART AND IN THE RESULT WITHOUT SEPARATE WRITTEN
OPINION.




                                              16